Title: To James Madison from Jotham M. Williams, 16 June 1814
From: Williams, Jotham M.
To: Madison, James


        
          June 16th. 1814H M Prison Ship the Nassau Gillingham Reach
          Mr. Madison,
        
        Your Excelency I presume will pardon the fredom of our Request, but we hope Your Excelency has not Yet forgot, that you have a great Number of good & worthy Citizans of the United States of America, to the Number of 2000, to the best of my calculation, in these prisons of England, now Wronfully detained as prisoners of War, Contriary from the Laws of all Nations, that after being drag’ed like dogs from our own Cuntry Ships, on Board of thear Man of War, & then Detained & Comple’d to serve them for Years without any Redress, & after the Declaration of War with America, the Citizans & Freinds to our Cuntry Surrender’d ourselfs from His Magestys Service, nearly at the price of our Lives threatend to go to the Yard Arm, or to be floged for hailing for Americans, through the Flats we were then sent to this Miserable place of Confinement, Your Excelency May Easely Judge our Sufferings for Eighteen months or two Years has now Expire’d in this Distressing Situation, our Sufferings are great, but what is still Greater, when we set down but a few moments & bring to our

Minds our poor Wives & Children in America, without any means of Support & Destitute of Freinds, Where is the Landsman whose frugal Industry Supplyes the Want of Inheritance, who lives at home enjoying his Bottle & his Freind, give them a Mouthfull of Bread when they are in want, no not one, they must take a Muskit on thear Shoulder & march to Canada, as we cannot assist. Still we feel Interested for the Independence of our Cuntry if You Conquer, we feel not the Inconvenience of this Confinement, we would wish to know if of your Excilency if thear is no possible means of Liberating us from this Confinement, as we do not nor will not Consider ourselfs prisoners of War, that we may once more Return to our Native Cuntry, that we may assist in Vindicating our Cuntrys Cause Free Trade & Sailors Rights we Return you many thanks for the Allowance of money wich your Excilency has been pleased to Remit us wich is of great Service to us for Tobacco & Other Necessarys, we wish to Inform your Excelency that we are very much Neglected by Mr Beasley the American agent, he never cals to se[e] us, nor Answers any Letters Nor hears any Grevances, that we may make to him. Many letters that are sent from America to the Prisoners are often Detained from 2 to three Months in his Office & Many are kept alltogether. We wish to inform Your Excellency, that a few Days since we Receaved a letter from the Lords of the Admiralty, Stating as thus those Men that have Surrenderd themselfs from His Majestys Service that can produce Sertificates of thier Births, or Satisfactory profes that they are Native Citizens of the United States shall Amediately be Released from Prison & it appears to me as a great Number of these Men or the Most of them Rote to thear Freinds in America for these Papers 10 or 12 months Since that thear has been a great Number of them Receaved by Mr Beasly, wich he takes very Good Care & keeps a profound Secret from us & does not inform any man or Prisoner when he receaves these papers & keeps us in Continual Ignorance & they still keep Riting every Opportunity for the Same papers & perhaps they have been sent from home to Mr Beasly 2 or 3 Different Times the Freinds of these unfortunate prisoners must Certainly think they are Mad to send for three or four Different setts of papers, all through Mr Beasleys Neglect. I have every Reason to think if our Agent had been attentive to his Duty that he might have had one half of us home by this Time thear is not Doubt but the Conduct of the Agent has been made known to you. I am confident that the Exertions of our Cuntrymen will in Time meet thear Ample Reward. I Remain Your Most Obt & Very, Humbl Servt.
        
          Jotham M Williams
        
      